Action to recover damages for personal injuries sustained by plaintiff when she fell on a stairway leading from the street to defendant’s subway station. Upon this stairway allegedly there had been an accumulation of ice, existing for several days. Plaintiff recovered a judgment against defendant for damages, which judgment was entered upon the verdict of a jury. From that judgment defendant appeals. Judgment reversed on the law and the facts and a new trial granted, costs to abide the event. The verdict is against the weight of evidence as far as the alleged liability of defendant is concerned, and is also excessive. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur. [See post, p. 819.]